Title: From George Washington to Brigadier General Henry Knox, 20 August 1779
From: Washington, George
To: Knox, Henry


        
          Sir
          West Point 20th Augst 1779
        
        I have received the reports from Major General McDougal Brigadier Du Portail and yourself of this date on the subject of the batteries cannon and ammunition necessary, for the defence of West Point.
        The motive there suggested concurs with others to make me desire there should be a speedy and ample supply of powder at this post and in the vicinity—We cannot now undertake any operations however necessary, which may require a considerable expenditure of this article—from the present absolute scarcity of it—I am informed the arrival of a large quantity is momently expected. You will therefore please to write to the Board representing our situation and requesting in pressing terms, that in case of such arrival, no time may be lost in forwarding what you deem a competent supply, as well for offensive operations against the enemy’s posts should they become adviseable as for the defence of this.
        You will at the same time have a sufficient number of cannon ball of proper sizes prepared for the same purposes that we may be at no loss on this account. I am with great esteem Sir Your most Obet servt
        
          Go: Washington
        
      